Citation Nr: 1228246	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-22 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a pyschiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

3.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel
INTRODUCTION

The Veteran served on active duty from August 1973 to June 1976 and from February 1978 to February 1982.

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, it is noted that the Veteran requested and was scheduled for a personal hearing before a Veterans Law Judge at the RO in December 2010.  Although he was notified of the time and date of the hearing by mail sent to his last known address (which was later returned to sender as not deliverable as addressed and not able to be forwarded), he failed to appear for that hearing and neither furnished an explanation for his failure to report nor requested a postponement or another hearing.  A December 2010 letter from the RO reflects that the Veteran may have been incarcerated at the time of his scheduled hearing.  A subsequent September 2011 VA Form 21-0820 (Report of General Information) shows that when a VA representative (who was responding to the Veteran's request regarding the status of his appeal), informed the Veteran that he had missed his Travel Board hearing, he indicated that he never received information about it.  However, the record does not show that the Veteran requested to reschedule his hearing at that time or at any subsequent time.  Therefore, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The issue of entitlement to service connection for sleep apnea and a psychiatric disability, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an unappealed October 1982 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition.
 
2.  Evidence added to the record since the October 1982 decision is relevant and probative of the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD.


CONCLUSIONS OF LAW

1.  The October 1982 rating decision that denied service connection for a psychiatric disability, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received and the claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), Court specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In August 2007 and April 2008, prior to the initial adjudication of the claims, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claims and its duty to assist him in substantiating his claims under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claims such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  The Veteran was also informed of what new and material evidence could be submitted to reopen his claim for service connection for a psychiatric disability, what type of evidence would qualify as "new" evidence, and per the requirements set forth in Kent, specifically informed him of what evidence would be necessary to substantiate the element or elements required to establish the claim that was found insufficient in the previous denial.

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and treatment records from the Florida Department of Corrections. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The record does not show that the Veteran has been provided a VA examination or opinion with respect to his new and material evidence claim; however, in light of the reopening of the claim below, the Board finds that any errors with regard to the VCAA duties to notify and/or assist are harmless.

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II. Applicable Legal Criteria and Analysis

A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2011), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, Vet. App. 2006 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992)

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313  (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74  (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert, supra, 1 Vet. App. at 57. 


A.  New and Material Evidence

The Veteran asserts that new and material evidence has been submitted to reopen his claim for entitlement to service connection for a psychiatric disability.  The record reflects that in October 1982, the RO denied the Veteran's claim of service connection for a psychiatric disability because a chronic nervous condition was not shown by the evidence of record and the Veteran made no mention of being treated for any chronic nervous condition on VA examination.  It was noted that the Veteran's service treatment records had been requested twice from the service department but had not been furnished.  No appeal was taken from that determination.  As such, it is final.  38 U.S.C.A. § 7105.  We also note that new and material evidence was not received within one year of the date of the determination.

With respect to evidence of record at the time of the final October 1982 rating decision, the Board again notes that the AOJ indicated that the Veteran's service treatment records had not been furnished.  However, the Board observes that of record is the Veteran's January 1982 separation examination report (containing a March 1982 VA date stamp) showing that the Veteran reported a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  The examiner noted that the Veteran's nervousness, worry and insomnia were due to frustration.  There was a VA examination report noting that there was no psychiatric diagnosis.

Evidence added to the record since the final October 1982 RO decision includes VA and Florida correctional facility clinical records showing that the Veteran has been diagnosed with, and treated for psychiatric disabilities, including depression, depressive disorder, PTSD, alcohol dependence, and cocaine dependence.  The newly added evidence also includes service treatment records which do not show any complaints of, or treatment for psychiatric symptomatology of any kind.

At the time of the prior determination, there was no evidence of current psychiatric disability.  The evidence received since the October 1982 rating decision reflects that the Veteran has been diagnosed with psychiatric diagnoses including depression, depressive disorder, and PTSD, which was not shown previously.  Thus, because the prior denial of service connection for a psychiatric disability was based upon the fact that a psychiatric disability had not been found on last examination, evidence of a currently diagnosed psychiatric disability is new and material.  

Therefore, when viewed in the context of the record, this evidence relates to a fact not previously demonstrated prior to October 1982 and it must be considered in order to fairly decide the merits of the claim.  Accordingly, the Board finds that such evidence is new and material and the claim of entitlement to service connection for a psychiatric disability is reopened.  See 38 C.F.R. § 3.156.  The application to reopen the claim is therefore granted and is further addressed in the decision that follows.

ORDER

The application to reopen the claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD is granted.


REMAND

As adjudicated above, the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.  However, the Board finds that additional development of the claim is necessary prior to de novo consideration.

The Veteran asserts that service connection is warranted for a psychiatric disability, to include as secondary to PTSD.  Post-service treatment records show that he has been diagnosed with, depression, depressive disorder, and PTSD.  With respect to an in-service injury or disease, the Veteran's January 1982 separation examination report shows that the Veteran reported a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  The examiner, who indicated that the Veteran was psychiatrically normal, noted that his nervousness, worry and insomnia were due to frustration.  

The Veteran has also related that his PTSD is due to stressful events in service.  Per a September 2008 VA Form 21-4138, his stressful events include an incident in the winter of 1975, in which a friend and fellow soldier, was beaten death with an ax handle while asleep with the rest of his comrades.  The Veteran reported that the incident happened while he was stationed in Germany and assigned to the 2/83 Field Artillery Battalion.  According to the Veteran, a SSG Carater/Grater was charged and convicted of the murder.  The Veteran also reported another incident that occurred in 1977 while he was stationed at Harmony, Church at Ft. Benning, Georgia with the 36 Engineering BN, HHQ,CO.  According to the Veteran, a close friend of his was shot between the eyes in front of him.  He also related an incident in 1978, in which he accidently overdosed while at a party on post while assigned to the 6th 9th Tank CO with 1st 1/4 Calvary CO in Stuttgart, Germany.  However, there is no evidence that the RO ever attempted to verify the Veteran's stressors based on the very specific information that the Veteran has provided.  Therefore, the Board finds that an attempt should be made to verify the Veteran's reported in-service stressors.

Additionally, although the record demonstrates that the Veteran has been diagnosed with, and treated for, multiple psychiatric disabilities, to include PTSD and depressive disorder, and reported psychiatric symptomatology on his separation examination, the record does not demonstrate that he has been afforded a VA 
examination and clinical opinion to determine the nature and etiology of his current psychiatric disabilities, to include PTSD.  The Board finds that such examination and opinion is warranted.  Such information would be useful in the de novo 
adjudication of the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD. 

During service the Veteran complained of frequent trouble sleep/ insomnia.  There is also an allegation of sleep apnea that is due to service.  We conclude that a VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake all necessary development to verify the alleged in-service stressors.  The VA must record its determination of record as to whether any reported stressor is deemed to have been verified.  If any stressor cannot be verified, such fact should be notated in the record, as well as the specific actions undertaken during the verification process.

2.  Then, afford the Veteran a psychiatric examination.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must document such review.  The examination and the report thereof should be in accordance with DSM- IV.  A detailed rationale should be provided for an opinion rendered.

a.  The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV, and if he meets such criteria, whether PTSD can be related to a stressor reported by the Veteran and deemed verified by VA as having occurred during the Veteran's active military service.

b. The examiner should also specifically identify all psychiatric disabilities, other than PTSD, found to be present. 

c. The examiner should then opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that that any such psychiatric disorder(s) is/are related to service on any basis, to include his reported history of frequent trouble sleeping, depression or excessive worry, and nervous trouble documented on his January 1982 separation examination.
  not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  The AOJ should schedule an examination in regard to sleep apnea.  The examiner should confirm the presence of sleep apnea.  If present, the examiner should determine whether there is any relationship between sleep apnea and the in-service complaints of trouble sleeping or insomnia. 

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).

5.  If the benefit sought is not granted, issue the Veteran and her representative a Supplemental Statement of the Case, and afford the appropriate period to respond.  Thereafter, return the case to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


